Title: To George Washington from Joseph Chew, 4 March 1756
From: Chew, Joseph
To: Washington, George



Dear Sir
New London [Conn.] March 4th 1756

I find by the Papers that you Arrived in Boston the Fryday after we Parted, and I hope had an agreable journey Considering the Severity of the weather. The many agreable objects you there met with I conclude prevented my having a Line from you by the Post, this you can Very Easily Settle by Spending one day at New London when you Return.
I Engaged a Good Boatman to Call on me this day when I Promised to let him ⟨kn⟩ow the time you would be here that you might meet with no disapointment in getting to Long Island as I could not inform him he has promised me not to Engage himself this week in which time hope to hear from you—your Riding mare as had a Pretty Large Swelling under her Belly occasioned I believe by the Buckling of the Girths two Tight and Capt. Stewarts horses leggs have been much Swell’d they are both got Very well, all your other horses are well and hearty.
My Compliments to Capt. Stewart and Capt. Mercer Accept the Same yourself and be assured that I am with the gr⟨e⟩atest Esteem Dr Sir Your most obedt Servt

Jos. Chew



I have this moment a Letter from our Worthy friend B. Robinson he Mrs Robinson the agreable Miss Polly and all his family are Very well.


J. C.
